Guiding Principles
Safe Havens:
Supervised Visitation
and Safe Exchange
Grant Program

United States Department of Justice
Office on Violence Against Women
“Working Together to End Violence”

Acknowledgements
It is because of the tireless efforts,
commitment, dedication, and vision of National Steering
Committee members, Supervised Visitation Program grantees,
technical assistance providers, staff of the Office on Violence
Against Women, and consultants that the Guiding Principles
came to fruition. Included in this document is a complete
listing of each person who contributed to the development
of the Guiding Principles
(Appendix C).
United States Department of Justice
Office on Violence Against Women
800 K Street, NW, Suite 920
Washington, DC 20530
Michael B. Mukasey
Attorney General
United States Department of Justice
Mary Beth Buchanan
Acting Director
Office on Violence Against Women
http://www.ojp.usdoj.gov/ovw

December, 2007
This project was supported by Grant No. 2006-WT-AX-K026 awarded by the
United States Department of Justice, Office on Violence Against Women.

2

Table of Contents
Section One: Supervised Visitation in Cases of Domestic Violence
Introduction....................................................................................................................5
Separation and Custody in the Context of Domestic Violence. ..................................6
Defining the Role of Grantees and Visitation Centers. ................................................6
• Role of the Grantee
• Role of the Visitation Center
The Guiding Principles...................................................................................................8
• What Are They?
• How Were They Developed?
• Principles, Standards, and Practices
• How To Use This Document

Section Two: The Guiding Principles
Principle I: Equal Regard for the Safety of Child(ren) and Adult Victims. ............13
Principle II: Valuing Multiculturalism and Diversity................................................19
Principle III: Incorporating an Understanding of Domestic Violence......................23
into Center Services
Principle IV: Respectful and Fair Interaction. ...........................................................29
Principle V: Community Collaboration.....................................................................33
Principle VI: Advocacy for Child(ren) and Adult Victims. ........................................37

Section Three: Appendices
Appendix A: Glossary of Terms...................................................................................43
Appendix B: Grant Program. .......................................................................................45
Appendix C: Contributors. ...........................................................................................47

3

4

Introduction
Supervised visitation and exchange services provide parents who may present a risk to their
children or to another parent the opportunity to have parent-child contact monitored by an
appropriate third party.1 Long recognized as a service crucial for families whose children
have been removed from the home because of child abuse or neglect allegations, visitation
centers have begun to emerge as a service for some families engaged in child custody dis­
putes, and for families with histories of domestic violence and other allegations of parental
misconduct.2
Advocates have long called for the use of supervised visitation services in domestic violence
cases to reduce the risks to child(ren) and adult victims3 and to mitigate the effects of such
violence on all members of the family.4 Although safer than unsupervised contact, traditional
child welfare-based supervision has vastly different goals, security issues, and staffing issues
than those necessitated by domestic violence cases.5
The United States Congress acknowledged the need for available and appropriate
supervised visitation and exchange services for child(ren) and adult victims of domestic
violence and established the Safe Havens: Supervised Visitation and Safe Exchange
Grant Program6 (Supervised Visitation Program) as part of the Violence Against Women Act
of 2000. This program is designed to increase supervised visitation and exchange services for
victims of domestic violence, sexual assault, stalking, dating violence, and child abuse.7 The
Supervised Visitation Program seeks to shift the focus of supervised visitation and exchange
in domestic violence cases in an important way: where the traditional purpose of supervised
visitation was to keep the children safe while allowing continued access by the parents,8
Supervised Visitation Program grantees, funded by the United States Department of Justice,
Office on Violence Against Women (OVW),9 must consider as their highest priority the safety
of both children and adult victims.
1

Robert B. Straus & Eve Alda, Supervised Child Access: The Evolution of a Social Service, 32 FAM. & CONCIL. CTS. REV. 230, 231 (1997).
Nancy Thoennes & Jessica Pearson, Supervised Visitation: A Profile of Providers, 37 FAM. & CONCIL. CTS. REV. 460 (1999).
3
While it is recognized that not all victims of domestic violence are women, a multitude of research supports that the overwhelming
majority, in some studies as high as 95%, of domestic violence victims are women. See, e.g., Bureau Just. Stat., United States
Department of Justice, Family Violence Statistics: Including Statistics on Strangers and Acquaintances 1 (2005) at
http://www.ojp.usdoj.gov/bjs/pub/pdf/fvs.pdf (last visited Aug. 25, 2005).
4
M. Sharon Maxwell & Karen Oehme, Violence Against Women Online Resources, Strategies to Improve Supervised Visitation Services
in Domestic Violence Cases 2, at http://www.mincava.umn.edu/documents/commissioned/strategies/strategies.pdf (last visited
Sept. 11, 2006).
5
Id. at 3.
6
42 U.S.C. § 10420 (2006) (creating Safe Havens for Children).
7
Supervised Visitation Program grantees are funded to serve victims of domestic violence, sexual assault, stalking, dating violence,
and child abuse; the phrase “child(ren) and adult victims of domestic violence” is used throughout the document because the
primary focus of the Supervised Visitation Program is serving domestic violence victims.
8
See, e.g., Kathryn Marsh, The Service, in NEW YORK SOCIETY FOR THE PREVENTION OF CRUELTY TO CHILDREN PROFESSIONALS’ HANDBOOK ON
PROVIDING SUPERVISED VISITATION, 34 (Anne Reiniger ed., 2000).
9
See 42 U.S.C.A. § 10420 (2006) for the specific provision regarding the Supervised Visitation Program.
2

5

Separation and Custody in the Context of Domestic Violence
Separation often signifies an end to a relationship; but for many adult victims of domestic
violence, separation marks instead an escalation of the batterer’s violence and manipulative
tactics. Emotional, psychological, sexual, financial and physical abuse, stalking, and harass­
ment often continue at significant rates post-separation and may become even more severe.10
Awards of custody and visitation to the batterer ensure continued contact between the adult
victim and the batterer, thereby creating an opportunity for the batterer to continue the abuse.
Lethal violence occurs more frequently during and after separation than when the adult
victim and batterer are still together,11 and the children can be targets of or witnesses to this
violence. It is difficult, however, to predict in exactly which case, or under what circum­
stances, the adult victim and the children are at risk.12
Even as courts continue to struggle to balance the competing considerations for safety from
further domestic violence on the one hand and parental access on the other, they usually
order some level of parent-child contact to the battering parent. Such orders often require
adult victims to ensure that the parent-child contact takes place, in many cases resulting in
compromised safety for themselves and the children during the exchange. Alternatively,
courts may place custody of the children with the batterer and order the adult victim to visit
the children in a supervised setting. Regardless of the situation, the Supervised Visitation
Program seeks to provide services to families in ways that meet their individual safety needs.

Defining the Role of Grantees and Visitation Centers
Gearing supervised visitation and exchange services to achieve the program goals requires
careful elucidation of the roles of the respective professionals and systems
operating within the Supervised Visitation Program and solid collaboration among
those involved.

Role of the Grantee
Per statutory requirement,13 the Supervised Visitation Program mandates that a unit of
government apply for and maintain the grant and that grantee communities establish
community working groups, which at a minimum must have representation from the
domestic violence or sexual assault advocacy community, the court, the supervised
10

See PETER G. JAFFE, NANCY K.D. LEMON & SAMANTHA E. POISSON, CHILD CUSTODY & DOMESTIC VIOLENCE: A CALL FOR SAFETY AND
ACCOUNTABILITY (2003).
11
See Jacquelyn C. Campbell et al., Risk Factors for Femicide in Abusive Relationships: Results from a Multistate Case Control Study, 93
AM. J. PUB. HEALTH 1089-97 (2003); and Walter S. DeKeseredy, McKenzie Rogness & Martin D. Schwartz, Separation/Divorce Sexual
Assault: The Current State of Social Scientific Knowledge, 9 AGGRESSION & VIOLENT BEHAV. 675 (2004), available at
http://www.ncdsv.org/images/Separationdivorcesexualassault.pdf (last visited Sept. 12, 2006).
12
Because it is difficult to determine lethality, adult victims play an essential role in safety planning as they often are more acutely
aware of the intentions and potential risks of their batterer. For more discussion, see Principle I, Equal Regard for the Safety of
Child(ren) and Adult Victims, infra.
13
U.S.C.A., supra note 9.

6

visitation and exchange program, and the unit of government. These partnerships allow grantee
communities to:
• Build capacity for coordinated community responses;
• View the problems or challenges through diverse lenses;
• Address existing systems and improving responses; and
• Create a partnership and coordination among community entities in order to ensure
continuity of services.

Role of the Visitation Center
The visitation center is part of a larger community response to enhance the safety of child(ren)
and adult victims and hold batterers accountable, while providing access to visitation and
exchange services. Visitation centers are among few programs that interact with each member
of the family. As such, they have a unique opportunity to identify needs and gaps in services for
child(ren) and adult victims, batterers, and the community at large. Visitation centers serving
child(ren) and adult victims of domestic violence are in a position to:
• Provide a safe space for children to visit with the non-custodial parent;
• Help keep child(ren) and adult victims of domestic violence safe during exchanges
and visitation;
• Hold batterers accountable for their violence and abuse during visitation and
exchange;
• Be part of an expansion of services to support child(ren) and adult victims; and
• Provide access to meaningful referrals.

7

The Guiding Principles
What Are They?
The Guiding Principles of the Safe Havens: Supervised Visitation and Safe Exchange Grant
Program (Guiding Principles) are designed to guide the development and administration of
Supervised Visitation Program centers with an eye toward addressing the needs of child(ren)
and adult victims of domestic violence in visitation and exchange settings. The Guiding
Principles look beyond the visitation setting to address how communities funded under the
Supervised Visitation Program should address domestic violence in the larger community.
In addition, the Guiding Principles:
• Provide guidance for communities developing or enhancing supervised visitation
and exchange services for families experiencing domestic violence, child abuse,
sexual assault, dating violence, or stalking;
• Serve as a reference for drafting policies and protocols for these services; and
• Assist collaborations with shaping, informing, and reviewing local supervised
visitation and exchange services to address domestic violence.

How Were They Developed?
The Supervised Visitation Program National Steering Committee (Committee) developed these
principles, standards, and practices during a three-year period beginning in November 2003.
During the three years, the Committee met six times and engaged in concentrated discussions
around the myriad issues associated not only with supervised visitation and exchange, but
also with the personal and systemic obstacles facing child(ren) and adult victims of domestic
violence. These discussions required representation from various disciplines of practice,
which included members from the judiciary and legal community, child welfare and domestic
violence services, supervised visitation and exchange services, batterer intervention services,
culturally-specific organizations, mental health professionals, federal agencies, and the aca­
demic community. Just as the grantee communities bring various players to the table, so
did the Committee, setting the stage for a document informed by the opinions,
experiences, and lenses of this diverse group.
Because of the desire to draft a document that speaks to the philosophy of the Supervised
Visitation Program and is usable by grantee communities on a practical level, representatives
from Supervised Visitation Program grantee communities were brought into the process start­
ing in 2004. A year later, a smaller group of grantees attended a Committee meeting and
helped develop the standards and practices associated with each principle.

Principles, Standards, and Practices
The Guiding Principles document is broken down into three categories—principles,
standards, and practices.
In total there are six guiding principles:
Principle I: Equal Regard for the Safety of Child(ren) and Adult Victims
Principle II: Valuing Multiculturalism and Diversity
Principle III: Incorporating an Understanding of Domestic Violence into Center Services

8

Principle IV: Respectful and Fair Interaction
Principle V: Community Collaboration
Principle VI: Advocacy for Child(ren) and Adult Victims
The Guiding Principles embody the statutory requirements and objectives of the Supervised
Visitation Program. Each guiding principle (overarching philosophy and
perspective) is accompanied by standards (expectations based on the guiding principle) and
practices (concrete activities based on the principle and standard). The goal of
developing the Guiding Principles is to help guide best practice in the provision of safe visita­
tion and exchange services and in the overall community response to child(ren) and adult vic­
tims of domestic violence.

How to Use This Document
This document is designed for use by all community partners and has been crafted using
language that will speak to varying disciplines. Because definitions are not often universal,
a glossary of terms is included at the back of the document (Appendix A). The principles
outlined in this document were identified by the Committee and are intended to guide
practice around supervised visitation and exchange for communities funded under the
Supervised Visitation Program. As stated above, the Guiding Principles represent overarching
philosophies that communities can use as a framework for center operation. Each principle
includes:
• A narrative section, which provides context for each principle;
• Standards, which are general expectations that should be met by Supervised
Visitation Program centers; and
• Practices, which are concrete ways to accomplish the expectations outlined in the
standards.
While the standards and practices included in this document are considered to be good prac­
tice when addressing the needs of victims of domestic violence, centers funded under the
Supervised Visitation Program can and are encouraged to go beyond the practices outlined
within this document.

9

10

THE
GUIDING
PRINCIPLES
11

12

Principle I
Equal Regard
for the Safety of
Child(ren) and
Adult Victims

Visitation centers should consider as their
highest priority the safety of child(ren) and adult
victims and should treat both with equal regard.

Visitation centers play a critical role in fostering the safety of child(ren) and adult victims
during a time of increased danger when the parents separate.14 As more visitation centers
increasingly work with families experiencing domestic violence and respond to the needs of
child(ren) and adult victims, it becomes critically important that center services build safety
into their practices, management structure, and work within their community collaborative.
If safety concerns are not adequately addressed, supervised visitation and exchange can
increase a batterer’s opportunity to commit continued, and sometimes lethal, violence against
child(ren) and adult victims; to follow through with threats to abduct the children; or to
further the abuse by stalking, harassing, refusing to cooperate in the exchange or visit, or
attempting to coerce adult victims into returning to the relationship.15
Because of these risks, visitation centers have become an essential service for cases involving
domestic violence.16 It is important, therefore, for visitation centers to understand that the
safety needs of child(ren) and adult victims are often linked. Research shows that the well­
being of children exposed to domestic violence can generally be restored if adult victims
receive support to create safety and stability in their own lives,17 which in turn can provide a
safer and more secure environment for the children.
Visitation centers are not expected to eliminate all of the dangers or risks present in domestic
violence situations. However, with careful planning, centers can take steps that will enhance
the safety of child(ren) and adult victims to the greatest extent possible.

14

DeKeseredy et al., supra note 11, at 675.
Maureen Sheeran & Scott Hampton, Supervised Visitation in Cases of Domestic Violence, 50 JUV. & FAM. CT. J. 13, 14 (1999); see also
Peter Jaffe, Claire Crooks & Samantha Poisson, Common Misconceptions in Addressing Domestic Violence in Child Custody Disputes, 54
JUV. & FAM. CT. J. 57, 60 (Fall 2003) (discussing one study where 25% of the women reported that their lives were threatened during
access).
16
Sheeran & Hampton, id.
17
SUSAN SCHECHTER & JEFFREY L. EDLESON, OPEN SOC’Y INST., DOMESTIC VIOLENCE & CHILDREN: CREATING A PUBLIC RESPONSE 5-6, 11 (2000) (stat­
ing that women’s psychological well-being and mental health is strongly associated with obtaining multiple forms of social support
including financial aid, social services, legal assistance, and informal social networks).
15

13

Standards and Practices
Use various methods to ensure the physical, auditory, and visual separation
of parents while on-site and to decrease the likelihood that parents will come
into contact with one another while traveling to and from the center.
■ Offer staggered arrival and departure times.
Develop a policy requiring visiting and custodial parents to arrive and depart at staggered
intervals. Because safety and other needs change over time, the arrival and departure sched­
ule of each family should be designed (and redesigned when necessary) to meet the unique
safety needs and concerns of the child(ren) and adult victims. In some cases, the visiting
parent may be the victim and the custodial parent may be the batterer. Therefore, designing
arrival and departure times based solely on custodial status is discouraged.
■ Examine facility design.
Select a facility where the design will decrease the opportunity for parents to come into
contact with one another and will include such features as separate entrances, separate park­
ing lots, and separate waiting rooms. In circumstances where such features are not available
or cannot be accommodated, develop enhanced procedures to ensure the parents do not
come in contact with one another.
■ Allow custodial parents to wait on- or off-site.
Allow custodial parents to wait on- or off-site, based on the safety needs, age, and develop­
mental stage of the visiting children, needs of visiting children with disabilities, and other
concerns of child(ren) and adult victims. Make the waiting area secure and in a location not
accessible to the other parent.

Develop and implement security18 measures and protocols that meet the
diverse safety needs of the community and individuals using visitation center
services.
■ Develop security protocols.
Develop security policies and protocols that meet the safety needs of the community and
individuals using visitation center services, seeking input from the community collaborative.
Policies and protocols can address such issues as the use of security personnel and security
devices.

18

Security refers to the physical measures utilized to support the safety of staff and individuals using program services while on-site.
Such security measures can include uniformed or plain-clothed officers, video monitoring equipment, metal detectors, panic
buttons, etc.

14

■ Inform referral agencies.
Inform courts and other referring agencies of the security measures in place, along with the
philosophy behind such measures, so that such agencies can make informed
decisions about where to refer cases.
■ Inform child(ren) and adult victims.
Inform child(ren) and adult victims of the security measures and safety features in place,
along with options for additional safety measures that could be put in place, so that child(ren)
and adult victims can build into their safety plan those measures that will enhance their
unique safety needs.
■ Work with law enforcement.
Encourage, and work with, local law enforcement to develop a protocol for responding to
calls from the center, and seek assistance from law enforcement in developing other security
protocols.

Acknowledge and exercise the discretion visitation centers have in rejecting
cases or suspending or terminating services or individual visits/exchanges in
instances where such services cannot provide for the safety needs of
child(ren) and adult victims. Centers should develop criteria by which such
decisions are made, based on safety considerations.
■ Reject cases.
Communicate to individuals using services and referring agencies the criteria for rejecting a
case; reject cases if the emotional or physical safety of child(ren) and adult victims, center
staff, or other individuals using services cannot be ensured.
■ End visits.
End visits, or do not allow exchanges to take place, if parents engage in behavior that com­
promises or endangers the emotional or physical safety of child(ren) or adult victims, center
staff, or other individuals using services. Prior to terminating a visit and if it is safe to do so,
center staff can attempt to redirect or stop a parent’s behavior.
■ Terminate services.
Develop criteria by which services to a family will be terminated based on the safety risks to
child(ren) and adult victims, center staff, and other individuals using services; terminate a
case accordingly.
■ Inform referral source.
Develop a protocol to inform the referring agency that a case was rejected or terminated and
the underlying reasons for such action.

15

■ Develop community response.
Develop a protocol within the community collaborative to address cases that are too
dangerous for supervised visitation services and that have been rejected or terminated; deter­
mine whether the protocol should address referring the battering parent to other services
such as a batterer intervention program.

Develop policies and procedures addressing the way information is gathered,
maintained, and released that promote the safety of child(ren) and adult
victims; seek the guidance of community partners, including legal
professionals, as needed.
■ Develop an information-gathering policy.
Develop an information-gathering policy that will facilitate the visitation center receiving
adequate information regarding the safety needs and other concerns of child(ren) and adult
victims.
■ Develop an information-sharing policy.
Develop an information-sharing policy that protects the safety of child(ren) and adult
victims to the greatest extent possible and is consistent with state and federal laws, including
mandatory child abuse reporting laws.
■ Remove identifying information.
In instances where information is or must be released, remove identifying information, such
as addresses, phone numbers, e-mail addresses, name(s) of employer and name of school,
from the report or file as is necessary to ensure safety and confidentiality.19
■ Ensure internal confidentiality.
Keep files confidential and identifying information secure and protected from public view at
all times; share confidential information only with appropriate center staff as needed; identify
staff members who will need access to confidential family member information; ascertain
those staff members who will need limited family member information to complete their job
function. Center employees and volunteers should be encouraged to refrain from discussing
center matters outside of the workplace.
■ Develop policies regarding destruction of records.
Develop policies, consistent with state and federal laws, regarding the destruction of records.
Centers are encouraged to seek assistance of legal counsel when developing such policies.

19

The general rule is that an individual’s information will not be shared outside of the visitation center unless the individual gives the
center permission to do so. For more information, see infra note 44. Visitation center staff should define, with the help of local coun­
sel, the parameters and limitations of confidentiality afforded to documentation and conversations that occur in the center and
should inform individuals using services of such.

16

■ Inform individuals using the visitation center.
Communicate clearly information-sharing and confidentiality policies so that individuals using
visitation center services can make informed decisions about the disclosure of
information.

17

18

Principle II
Valuing
Multiculturalism
and Diversity

Visitation centers should be responsive to the
background, circumstances, and cultures of their
community and the families they serve.

Decades of grassroots advocacy have helped shape how various systems respond today to
domestic violence. Yet, only recently has this response begun to address issues of culture20 or
diversity in relation to such violence or the provision of services.21
Generally, individuals, organizations, and communities often experience the world through
their own cultural lens, whether it is recognized or named as such. Well-intentioned service
providers, including visitation centers, have often established uniform approaches to services
to increase efficiency or to make use of scarce resources.
However, a one-size-fits-all approach to delivering visitation and exchange services can
limit a visitation center’s ability to assess its own organizational culture and to recognize
and be responsive to the different culture(s), life experiences, values, and circumstances of
the individuals, families, and communities coming into contact with its services. Failure to
understand the social and cultural context of those who use visitation centers can lead to
decisions that increase the risks to child(ren) and adult victims and reduce the usefulness of
services.
While many visitation centers operate with limited resources, it is important to realize that
the most cost effective way of providing services may not be the safest or the most culturally
appropriate. Valuing multiculturalism and diversity requires individuals and organizations to
engage continually in self-reflection and self-critique, to become aware of their own cultural
identities and backgrounds, and to examine their own patterns of unintentional and inten­
tional bias against or for race, ethnicity, sexual orientation, religion, age, socio-economic
status, disabilities, or other axes of identification.22
Individuals experience their culture(s) differently and respond to traditional cultural
values in different ways and to varying degrees. An individual’s cultural reality comes from
the unique perspective based on that person’s life experiences in the context of the cultural
20

One definition of culture is shared experiences or commonalities based on race, ethnicity, sexual orientation, religion, age, socio­
economic status, physical abilities, or other axes of identification. See MICHAEL M. RUNNER & SUJATA WARRIER, FAMILY VIOLENCE PREVENTION
FUND, CULTURAL CONSIDERATIONS IN DOMESTIC VIOLENCE CASES: A NATIONAL JUDICIAL EDUCATION CURRICULUM, Section 2.12 (2001).
21
Tricia B. Bent-Goodley, Culture and Domestic Violence: Transforming Knowledge Development, 20 J. INTERPERSONAL VIOLENCE 201 (2005).
22
See, Melanie Tervalon & Jann Murray-Garcia, Cultural Humility Versus Cultural Competence: A Critical Distinction in Defining Physician
Training Outcomes in Multicultural Education, 9 J. HEALTH CARE FOR POOR & UNDERSERVED 117 (1998), as cited in Praxis Int’l, Inc., A
Discussion of Accounting for Culture in Supervised Visitation Practices: The City of Chicago, Illinois Demonstration Site Experience (Dec.
2005).

19

groups in which she or he moves.23 Visitation center staff, therefore, must be willing to listen
to and try to understand the individual experiences and perspectives of those with whom they
work. Incorporating multiculturalism and diversity into center practice can enhance safety
and lead to better outcomes for children, adult victims, and batterers.24

Standards and Practices
When creating policies and services, consider the unique experiences, values,
circumstances, and cultural backgrounds of the individuals receiving visita­
tion and exchange services. This inclusive approach can be guided by input
from the individuals served, as well as from the visitation center’s collabora­
tive community partners.
■ Consider extended family.
Consider allowing extended family members, as identified by those receiving services, to
participate in a visit if it is not prohibited under a court order and does not compromise the
safety of child(ren) and adult victims.
■ Offer services in the primary language of the individuals.
Strive to permit individuals to complete orientations, receive information, ask questions,
and participate in visits using their native or preferred language or sign language; work with
collaborative community partners to facilitate the availability of visitation and exchange serv­
ices in the individual’s native or preferred language, whether through the use of verbal or sign
language interpretation services25 or bilingual staff.
■ Inform interpreters.
Ensure that the role, policies, and safety precautions of the visitation center are clearly com­
municated to individuals being used as interpreters. For occasions when interpreter services
are not available, explore alternative options, provided the safety concerns have been
addressed.
■ Consider allowing food, music, and religious traditions.
Examine whether to allow individuals to celebrate the food, music, and/or religious traditions
that they practice, provided that doing so is safe for child(ren) and adult victims.

23

Patricia St. Onge et al., Nat’l Community Dev. Inst., Through the Lens of Race and Culture: Building Capacity for Social Change and
Sustainable Communities (2003), at http://www.ncdinet.org/culturally-basedcapacitybuilding.htm (last visited Sept. 13, 2006).
24
Firoza Chic Dabby & A. Autry, Fam. Violence Prevention Fund, Activist Dialogues: How Domestic Violence and Child Welfare Systems
Impact Women of Color and Their Communities (2005); see also Fam. Violence Prevention Fund, Cross-Cultural Solidarity (2005) at
http://toolkit.endabuse.org/BuildPartnerships/Cross-Cultural (last visited Sept. 27, 2006).
25
For purposes of this document, interpretation means an oral or sign medium, rendering an oral or sign message from one language to
another. See Isabel Framer, Legal Assistance Providers’ Technical Outreach Project, Interpreting the Interpreter: What Every LAV Attorney
and Advocate Needs to Know About Legal Interpretation (2006).

20

■ Identify transportation needs.
Develop flexible policies and procedures that will account for various methods of transporta­
tion, which may necessitate extending arrival and departure schedules to enhance the safety
of child(ren) and adult victims.
■ Offer a range of visitation center hours.
Offer a range of hours for visitation and exchange, such as accommodating weekend and
evening visits or exchanges, in order to be inclusive of the varying types, hours, and places of
employment for individuals using such services.

Design visitation center programming and physical space, and the
recruitment and development of staff, to promote and encourage diversity
in center services.
■ Offer a diverse staff.
Seek to hire bi-lingual and culturally diverse staff from within the community to be served
who will work with the individuals using services and to inform them of the policies,
procedures, and work of the visitation center.
■ Encourage continual internal discussions about diversity.
Continually assess forms, policies, procedures, and materials for cultural responsiveness,
competence, and relevance, seeking outside assistance as necessary.
■ Provide staff with training.
Encourage visitation center staff to participate in culturally relevant, up-to-date, practical
training on, and engage in continual self-reflection regarding, the following topics: the nature
of power imbalances, social oppression, prejudice, and discrimination, and the ways in which
these dynamics impact the development and delivery of center services to and interactions
with community partners and individuals using center services.
■ Examine the design of the physical space.
If possible, design the visitation center facility to reflect the different cultures of the individu­
als who the center serves in terms of décor, toys and other playthings, resources available,
accessibility,26 and layout.

26

For more information on accessibility, visit the United States Department of Justice, Americans with Disabilities Act, ADA Home
Page at http://www.usdoj.gov/crt/ada/adahom1.htm (last visited Sept. 13, 2006).

21

In conjunction with the collaborative community partners, develop strong
working relationships with culturally specific organizations to increase the
visitation center’s capacity to serve the diverse cultures in its community.
■ Develop multicultural partnerships.
Partner with representatives from the communities the visitation center has the potential to
serve, including staff of culturally specific services.
■ Offer staff development opportunities.
Involve representatives from culturally specific organizations as trainers of and consultants to
visitation center staff.
■ Conduct cultural assessments.
Conduct an organizational cultural competency assessment and invite representatives from
diverse community organizations to assist in the design of the visitation and exchange pro­
gram, including the development and review of its mission statement,
policies, and procedures.
■ Establish linkages for outreach.
Work with representatives from culturally specific organizations to identify populations need­
ing services, establish linkages for outreach, enhance accessibility, and promote
relevant services.
■ Ensure access to interpretation.
Work with community collaborative partners and culturally specific organizations to
identify and create access to interpretation services.

22

Principle III
Incorporating an
Understanding of
Domestic Violence
into Center Services

Visitation centers should demonstrate a comprehensive understanding of the nature, dynamics,
and impact of domestic violence and incorporate
that understanding into their services.

Domestic violence involves a complex pattern of behaviors that take many forms (physical,
sexual, psychological, emotional, and financial) and are used as a means of controlling the
other partner.27 These behaviors are neither impulsive nor a result of poor anger manage­
ment, but rather are purposeful and instrumental to maintain compliance of the victim.28
When adult victims leave their batterers, the likelihood increases significantly that the batter­
ers will escalate their violence, kidnap or threaten to kidnap the children, stalk, attempt to
undermine the relationship between child(ren) and adult victims, attempt to use the court
system and service providers as tools of the abuse, and attempt to involve the children in the
abuse. A heightened understanding of the nature, dynamics, and impact of domestic violence
can help visitation center staff have a more comprehensive view of battering behaviors and
how batterers often attempt to control the situation, the adult victim, and the children.

Battering Behaviors
Batterers often minimize or deny their violence or project blame on others, and can appear
charming and in control. Visitation center staff who do not understand the nature and
dynamics of domestic violence may have difficulty believing the batterer has abused the chil­
dren or adult victim, and unwittingly comply with a batterer’s tactics.
Visitation center staff, therefore, need to be aware of the ways batterers may attempt to use
the services to threaten, intimidate, and control their victims. A sampling of tactics batterers
use in a visitation setting include frequently changing the visitation schedule in a way that
causes problems and anxiety to child(ren) and adult victims; passing messages to the adult
victim by way of the children; or bringing to the visit a toy or object that the child(ren) or
adult victim associates with past abuse.
Supervised visitation and exchanges are artificial situations that have protections built in to
ensure the safety and appropriateness of the visit or exchange. In this context, a batterer is
highly motivated to follow the rules. Therefore, it is important for visitation centers to under­
stand and articulate to collaborative partners that observations of no battering behavior in
this artificial setting provide little if any information needed to predict future behavior.
27

See, e.g., CLARE DALTON, LESLIE DROZD & HON. FRANCES WONG, NCJFCJ, NAVIGATING CUSTODY & VISITATION EVALUATIONS IN CASES WITH
DOMESTIC VIOLENCE: A JUDGE’S GUIDE 8 (2004, revised 2006) (citing Anne L. Ganley, Understanding Domestic Violence: Preparatory Reading
for Trainers, in ANNE L. GANLEY & SUSAN SCHECHTER, DOMESTIC VIOLENCE: A NATIONAL CURRICULUM FOR CHILD PROTECTIVE SERVICES 1-32 (Janet
Carter, et al. Ed., 1996)).
28
DALTON, DROZD & WONG, id.

13
23

Victim Behaviors
Victims of domestic violence often experience repeated threats, violence, and intimidation, as
well as physical, sexual, financial, emotional, and psychological abuse. Constant, repeated
exposure to such abuse can have a profound effect on how adult victims perform daily activi­
ties, think, interact on a personal level, and view their sense of self.29 Victims may also be in
denial about the actual risk from their batterers and may take responsibility for the abuse.
The history of abuse experienced by adult victims and the concerns or fears they may have
for themselves and their children create the context for their behavior. It is important for
visitation center staff to understand this context in order to respond better to the needs of
child(ren) and adult victims. Without such understanding, center staff may misconstrue a
victim’s protective behavior as being unfriendly, uncooperative, or antagonistic toward staff or
the other parent,30 which may in turn distract staff from ensuring safety for adult victims and
instead focus their attention on the batterer’s articulated needs.
It is also important for visitation center staff to understand that the victim of domestic
violence may not be the custodial parent; and that although both parents may have
a criminal record, only one of the parents poses an ongoing risk to the children or the
other parent, or that the parent with such record is actually the victim, not the batterer.31

Children’s Behaviors
Domestic violence plays out differently in every family experiencing such violence; therefore,
child(ren) and adult victims coming to visitation centers will have their own unique safety
needs, with the children’s safety and well-being often dependent on the adult victim’s safety.32
More than two decades of studies show that in families where women are abused, many of
their children also are abused or neglected.33 Other studies have found that children who are
exposed to domestic violence often exhibit behavioral and emotional problems, cognitive
functioning and attitude problems, and longer-term problems.34 In addition, children may
demonstrate good behavior in the presence of the batterer and act out in the presence of the
adult victim for many reasons not readily apparent to or understood by visitation center
staff.35 The opposite could also occur if the children feel safe with staff present.36
29

Nat’l Cent. for Victims Crime, Domestic Violence, at
http://www.ncvc.org/ncvc/main.aspx?dbName=DocumentViewer&DocumentID=32347#4 (last visited Sept. 25, 2006).
30
See DALTON, DROZD & WONG, supra note 27, at 25 (citing Am. Psychol. Ass’n, Issues and Dilemmas in Family Violence: Issue 5, at
http://www.apa.org/pi/pii/issues/issue5.html (last visited Dec. 6, 2005)).
31
DALTON, DROZD & WONG, id. at 13.
32
SUSAN SCHECHTER & JEFFREY L. EDLESON, NCJFCJ, EFFECTIVE INTERVENTION IN DOMESTIC VIOLENCE & CHILD MALTREATMENT CASES: GUIDELINES FOR
POLICY AND PRACTICE 11 (1999) [hereinafter GREENBOOK].
33
Id. at 9.
34
Jeffrey L. Edleson, VAWNet Applied Research Forum, Problems Associated with Children’s Witnessing of Domestic Violence (revised
Apr. 1999), at http://www.vawnet.org/DomesticViolence/Research/VAWnetDocs/AR_witness.pdf (last visited Sept. 13, 2006). See
also GREENBOOK, supra note 32 (citing various studies).
35
DALTON, DROZD & WONG, supra note 27, at 12.
36
Id. at 12.

24

Understanding that children could have their own valid reasons to criticize or be afraid of
the batterer is important to understanding more fully the safety needs of child(ren) and
adult victims.

Standards and Practices
Ensure visitation center staff know and understand the issues related to
domestic violence, sexual assault, child abuse, dating violence, and stalking.
■ Train staff.
Provide visitation center staff and volunteers with comprehensive training on domestic
violence prior to or within the first few weeks of employment, and additional training periodi­
cally throughout the duration of employment; design the training workshops in partnership
with domestic violence victim advocates and include information on, but not limited to, the
following:
• Fundamentals of power and control;
• Tactics of battering and coercive control;
• Post-separation violence and domestic violence, including child sexual assault;
• Intersection of domestic violence and substance abuse;
• Adult sexual assault, particularly the intersection with domestic violence;
• Stalking;
• Working with child(ren) and adult victims;
• Working with batterers;
• Providing culturally-responsive services;
• Interrupting and redirecting conversations during visits;
• Child development; and
• Systems within which families come into contact.

Design visitation center practices and operations to reduce a batterer’s
opportunity to continue the abuse during visitation and exchanges.
■ Prohibit conversations about the victim.
Do not allow a batterer to talk or inquire about the victim with staff; redirect such
conversation to the batterer’s interaction and relationship with the children.
■ Address continued abuse.
Discuss with the adult victim the options available for addressing or reporting
occurrences of a batterer’s continued abuse of the victim, whether such abuse is
witnessed by or reported to staff.

25

■ Check in frequently with the adult victim.
Out of the presence of the children, follow up with adult victims to determine if the visitation
center’s policies and the visitation or exchange plan are meeting their safety needs.
■ Address non-compliance.
Address safety issues that may arise from a batterer’s non-compliance with either the
visitation center’s policies or the visitation or exchange plan.
■ Encourage adult victims to check in with the center.
Encourage adult victims to check in with the center about a batterer’s compliance with center
policies and the visitation or exchange plan, if that is their preference; be prepared to address
safety issues that may arise from a batterer’s non-compliance.
■ Identify safety needs.
Identify and address the unique safety needs of each family and gear visitation center policies
and practices toward taking an individualized approach with each person using the center.

Design services specifically tailored to meet the unique safety needs and
concerns of child(ren) and adult victims; ensure visitation center staff have an
understanding of the circumstances that bring families to the center.
■ Develop a referral policy.
Work with the court and other referral sources to develop a policy addressing the information
that visitation centers need at the point of referral, including the specific reason for the refer­
ral, the court order to use the supervised visitation center or exchange program, current pro­
tection orders or other restrictions on activities, and custody and visitation arrangements
such as whether supervised visitation or safe exchange is required.
■ Perform a comprehensive orientation.37
Conduct a comprehensive orientation with each parent and each child prior to commencing
services; gather information about the family’s experiences related to domestic violence;
determine whether there are safety or other concerns. If there are concerns, work with the
parent to create a plan to address those concerns, focusing on safety related to the visitation
or exchange services, including traveling to and from the visitation center and safety during
a visit.

37

The practice of orientation, conducted individually with each member of the family, occurs at a visitation center apart from and
prior to the first visit or exchange in order (1) to establish a purposeful relationship of engagement with each parent and child; (2) to
exchange information with each parent and child so that the center can provide meaningful and safe services to each individual,
and each individual can best use the services offered by the center (which includes identifying and responding to the complex needs
and identities of each individual); and (3) to begin the process of undoing the harm to child(ren) and adult victims caused by the
violence and reducing the opportunity and inclination for batterers to cause further harm.

26

■ Offer different levels or types of monitoring.
Consider offering different levels or types of monitoring38 (e.g., one-on-one or group visits)
as space allows, while still ensuring safety; select a level in consultation with the adult victim
that meets the safety needs of that parent and the children, yet is the least intrusive as possi­
ble; depending on the specificity of the original referral or court order, transition families
through various levels or types of monitoring as needed based upon periodic assessments;
inform the court and other referring agencies as to what types of services and levels of
monitoring are available from the center.
■ Offer support during transitions.
Work with both the adult victim and the batterer prior to the family transitioning out of super­
vised visitation or exchange services by providing assistance such as connecting the adult
victim with an advocate to develop a post-supervised visitation or exchange safety plan or
offering the center as a continuing resource should either parent so desire or require.

Focus documentation practices on the reason the family has been ordered
or referred to the visitation and exchange center.
■ Develop documentation practices.
When developing documentation policies and procedures, consider the implications of
sharing information about a family with the court, community collaborative partners, the
parents or their attorney, or other outside agencies; consider documenting only information
that is necessary and will not compromise the safety of child(ren) and adult victims.
■ Document critical incidents.
Document critical incidents, which may include rule violations or attempts to continue abuse,
particularly instances in which action is taken by staff (such as ending a visit) or by an outside
third party, such as law enforcement. A critical incident may also include problematic behav­
ior that necessitates a change in the level of monitoring.
■ Review files for adherence to policies.
Regularly review files for adherence to and consistency with the visitation center’s policies on
confidentiality and documentation; provide ongoing training on confidentiality and documen­
tation policies and philosophies to ensure all center staff have an understanding of and com­
ply with them.

38

Monitoring involves the presence of a third person who is responsible for observing, supervising, and promoting a safe environ­
ment for those families participating in supervised visitation or exchange. The third party’s actions during the visitation session will
vary depending on the orders of the court or the protocol of the visitation center.

27

Determine if and what information will be reported to the court, balancing
the expectations of the court with the need to keep child(ren) and adult victims
safe, and taking into consideration what is required by state or federal law.
■ Communicate reporting policies.
Communicate visitation center reporting policies and procedures to court staff, including the
philosophy behind the policy and the limitations of the information gathered by the center;
communicate this policy to individuals using the visitation center prior to the commencement
of services.
■ Identify abusive behaviors.
Include information related to abusive behaviors demonstrated during a visit or exchange in
a report, keeping in mind the reason the family was ordered to supervised visitation (i.e.,
domestic violence, sexual assault, child abuse, dating violence, or stalking), and whether such
behaviors raise safety concerns.
■ Refrain from making recommendations.
Avoid including in reports to the court recommendations regarding a parent’s parenting of the
children or custody and visitation arrangements.
■ Provide context.
Include in a report a statement of why the family was referred to the center so as to contextu­
alize the information contained within the report.
■ Increase awareness of the limitations of information.
Work with courts and other partners to increase awareness of the limitations of the information
that can be provided by the visitation center.

28

Principle IV
Respectful and
Fair Interaction

Visitation centers should treat every individual
using their services with respect and fairness,
while taking into account the abuse that has
occurred within the family.

The goal of the Supervised Visitation Program is to promote the safety of child(ren) and adult
victims of domestic violence during visitation and exchange. Individuals using visitation
center services often do so because one family member has abused another. Because the
majority of families who use visitation or exchange services are often doing so by court order,
adult victims may feel re-victimized and powerless, particularly if they are the visiting parent;
batterers may feel that the court and the visitation center are siding with the victim; and the
children may feel responsible for the abuse and its consequences. In addition, individuals
often view visitation center staff as holding positions of power, a perception that may be
underscored if staff are not representative of the community in which the center operates.
Even so, visitation centers can still acknowledge the abuse perpetrated by the batterer and
provide for the safety of child(ren) and adult victims while treating all individuals with respect
and fairness. Treating individuals fairly and courteously, as well as recognizing each individ­
ual’s right to personal dignity, is a cornerstone to the provision of effective visitation and
exchange services.
Understanding the issues that impact the individuals using visitation and exchange services,
including issues of poverty, homelessness, immigration, and unemployment, will help
visitation center staff gain and retain the trust of each person using the center. To that end,
responses to battering behavior need to be accomplished in a manner that does not
dehumanize the batterer. If a batterer has a positive reaction to using the visitation center,
safety for child(ren) and adult victims may be enhanced.
However, visitation center staff need to be cognizant of the power imbalance inherent in a
relationship where one parent has been abusive to the other. In such cases, fairness is rarely
achieved through notions of sameness or impartiality. Each individual using the visitation
center has her or his own unique experiences that must be accounted for in designing appro­
priate visitation and exchange services. Fair and respectful treatment of all individuals, while
not ignoring the circumstances that bring families to the center, promotes the overall goal of
the center—ensuring the safety of child(ren) and adult victims of domestic violence and hold­
ing batterers accountable for their actions.

29

Standards and Practices
Seek to use a least-intrusive approach to services, consistent with safety,
level of risk, and cultural needs.
■ Reduce the impact of monitoring.
Train monitors to lessen the impact of their presence during the visit by engaging with the
visiting parent and children only when necessary to redirect the visiting parent’s conversation,
when asked to do so by the visiting parent or children, or to provide supportive assistance to
the parent and/or children.
■ Offer a range of service.
Offer various levels and types of monitoring (e.g., one-on-one or group visits) and select a
level in consultation with the adult victim that meets the safety needs of that parent and the
children, yet is the least intrusive as possible; periodically re-assess the safety needs of
child(ren) and adult victims and transition families through various levels or types of monitor­
ing as needed.

Recognize and make an effort to honor the input of children.
■ Check-in with children.
Give children the opportunity to express concerns or ask questions prior to commencement of
services and on an on-going basis.
■ Support conversations.39
Support children’s requests to initiate conversations with the visiting parent about what
brought them to the visitation center only if center staff have the requisite training and
expertise40 to guide a case-specific conversation and have ascertained with input of the adult
victim that it is safe to allow conversations about the case.
■ Respect children’s wishes.
Refrain from forcing children to participate in a visit; explore with children, in a
non-coercive manner, their reason(s) for not wanting to participate in a visit and offer them
alternatives, including saying hello to the visiting parent, participating in a shorter visit (of the
children’s desired length), or drawing a picture or writing a letter for the
visiting parent.

39

Campbell, Gordon & McCalister Groves, Fam. Violence Prevention Fund, Beyond Observations: Considerations for Advancing Practice
(pending publication 2007) (guidelines for practice around therapeutic supervised visitation and exchange in cases of domestic
violence).
40
Such requisite qualifications may include expertise on child and adolescent development and in-depth and up-to-date training on
appropriate conversation techniques with children.

30

■ Inform children.

Work with the custodial parent to inform the children, in an age-appropriate manner,
why they are visiting at the center; let parents know what center staff have told the
children.
■ Conduct an exit survey with children.
Ask children, in age-appropriate terms, what they thought of the visitation or exchange expe­
rience and how the center could improve.

Strive to mitigate the artificial environment of visitation centers by inquiring
about each individual’s preferences, and make an effort to meet those
preferences within the parameters of safety, resources, and the role of
the center.
■ Seek to accommodate preferences.
Ask visiting parents about the types of activities they would like to engage in with the chil­
dren, and attempt to make those activities available during visitation if it is reasonable and
safe to do so for child(ren) and adult victims.
■ Establish respectful interaction.
Interact with courtesy and kindness during orientation (e.g., ask individuals who use the visi­
tation center how they prefer to be addressed and then address them as such).
■ Allow participation by extended family.
Allow extended family members to participate in a visit, if the victim parent approves and if it
is not prohibited under the court order. Extended family members should understand and fol­
low the same policies and procedures in place for visiting parents.

Inform the parents and children about the role and parameters of the
visitation center.
■ Inform parents and children.
During orientation and as needed, inform parents and children of the:
• Expectations of the visitation center, including the rules and the consequences for
not abiding by those rules;
• Policies and procedures of the visitation center;
• Safety features of the visitation center;
• Role of the visitation center, including its relationships with other agencies or
systems with which the individuals may come into contact; and
• Steps taken to protect confidentiality and the limits of such confidentiality.

31

■ Prepare visiting parents.
Discuss with visiting parents what their expectations are for the visit(s) and the visitation
center’s ability to meet those expectations; prepare visiting parents for the children’s potential
reaction to the visit (e.g., not wanting to participate in the visit) and offer support to visiting
parents as needed; in the event the visiting parent is a victim of domestic violence, address
safety concerns and identify and make linkages for additional services if needed.

Treat batterers with respect while recognizing that they have used violence;
set parameters around their behavior to provide for the safety of child(ren)
and adult victims.
■ Discuss expectations.
During orientation, explain to parents that the rules are intended to promote positive
relationships with their children, provide for the safety of everyone, and are not intended to
be punitive.

32

Principle V

Visitation centers should seek to operate within
a community collaborative which has as its goal
Community
to centralize safety of child(ren) and adult vic­
Collaboration
tims and hold batterers accountable. The com­
munity collaborative will strive (1) to ensure a holistic response to each
family member’s needs; (2) to stop continued abuse of child(ren) and adult
victims; and (3) to eliminate the social conditions that cause intimate
partner violence.
Separation is often the catalyst for long-term safety concerns and potentially dangerous
circumstances for child(ren) and adult victims that require appropriate services and
community dialogue in order to balance the safety needs of child(ren) and adult victims with
parental access to the children. The need for safe visitation and exchange does not exist in
isolation of other issues threatening the safety and well-being of individuals using those
services, such as substance abuse, poverty, homelessness, mental illness, undocumentedimmigrant status, disabilities, functional illiteracy, unemployment or underemployment,
gender bias, rural isolation, and other social and cultural differences.
Visitation centers are well positioned to work with the broader community to identify the
needs of families and community members in areas fundamental to safety and well-being
(e.g., domestic violence and legal advocacy, housing, nutrition, income, employment, educa­
tion, health, and transportation). The responsibility for balancing safety and access in these
situations rests not only with the centers, but also with the communities in which they oper­
ate. Therefore, centers should work as part of a broad community network that responds
holistically to a family’s range of needs.
Visitation centers provide a service that is part of a larger consortium of services
designed to enhance safety and protection for child(ren) and adult victims of domestic vio­
lence. To be successful in meeting their mission, centers funded under the Supervised
Visitation Program must operate within a collaborative framework that includes a
core partnership (state, tribal, or local unit of government, visitation centers, courts, and
domestic violence or sexual assault programs) and a community collaborative (other
community members and services).
The core partnership is the primary source of information and services surrounding use of
visitation centers. Visitation centers receiving funding through the Supervised Visitation
Program are required to establish working relationships with each core partner. It is at the
core partnership level that important issues such as effective case processing, information
exchange, and safe services can be addressed. Cooperation and active participation from
each core partner are essential.

33

The community collaborative refers to a network of resources for child(ren) and adult victims
of domestic violence and includes the core partners, social service agencies and other service
providers, child welfare agencies, law enforcement, health care systems, faith institutions,
neighborhood and cultural associations, community leaders/people of influence, and families
who use visitation services and their friends and extended family members. These collabora­
tives can address systemic, policy, or legal barriers to achieving safety and well-being for
child(ren) and adult victims through community-based efforts that prioritize safe and appro­
priate custody and visitation arrangements; identify barriers to service delivery; reach out to
community members not accessing services; support the understanding of the role of visita­
tion centers within the community; participate in community efforts to resolve other issues
such as substance abuse, poverty, racism, or gender bias; and identify solutions to service
fragmentation.
Family members are often drawn into a complex maze of legal, administrative, and serviceoriented processes during the protracted period of determining visitation and custody
arrangements. The combined community response to the family can be fragmented, often
involving several cases, agencies, and dozens of practitioners. These multiple levels of
interventions can contradict one another, be so broad that they miss important opportunities
to address victim safety, or actually produce actions that can endanger adult victims. It is the
responsibility of the community collaborative to identify and address gaps in services.
Both the core partnership and the community collaborative are instrumental not only in
providing safe services for the individuals using visitation centers, but also in identifying and
eliminating barriers to achieving safety and stability for child(ren) and adult victims.

Standards and Practices
Work proactively with the core partners—the court, domestic violence or sex­
ual assault program(s), and governmental unit—to develop mechanisms for
referrals to the visitation center, information sharing, and other procedures.
■ Develop referral procedures.
With guidance from the core partners, develop policies and protocols regarding what types of
cases should be referred to the visitation center, how the referral will occur, and what infor­
mation will be shared between the center and other partners.
■ Develop an information-sharing policy.

Develop a policy with guidance from the core partners regarding what, if any, informa­
tion will be shared by the visitation center to the referring agency, and a mechanism
for sharing that information.

34

Work with core partners to develop a community collaborative, or join an
existing community collaborative effort, which has as its goal to enhance
the community’s response to child(ren) and adult victims of domestic
violence, with a focus on post-separation violence and supervised visitation
and safe exchange.
■ Identify community collaborative membership.
In developing a community collaborative, work with core partners to identify agencies, insti­
tutions, community members, and culturally relevant community programs whose work
includes a focus on ending domestic violence.
■ Articulate role of community collaborative.
Work with the core partners to articulate clearly the role of the community collaborative,
seeking input from those who will participate in the collaborative effort.
■ Work with existing response effort.
If a coordinated community response to domestic violence already exists, work with core
partners to determine how the core partners can be integrated into the existing community
collaborative; identify the process by which the core partners will seek to join this response
effort; strive to make post-separation violence and services, including supervised visitation
and safe exchange, a priority of the coordinated community response effort.

Work within the community collaborative to enhance the community
response to post-separation violence through visitation and exchange
services that are targeted to meet the safety and other needs of child(ren)
and adult victims.
■ Share expertise.
Emphasize the importance of utilizing each community collaborative member’s expertise and
developing opportunities for cross-training in order to enhance the knowledge and skills of
those who work with batterers and/or child(ren) and adult victims of domestic violence.
■ Obtain feedback.
Develop mechanisms with core partners and the community collaborative to obtain feedback
from community groups and from individuals who use the visitation center regarding the
quality of services provided; such mechanisms could include focus groups and surveys.
■ Refer to culturally relevant resources.
Work with the community collaborative to provide or refer families to culturally relevant com­
munity resources or services.

35

Work with the community collaborative to address systemic problems and
harmful or ineffective practices that have been identified by the visitation
center and the individuals who use its services, domestic violence practition­
ers, and others—particularly those issues related to post-separation violence.
■ Identify issues.
Work with the community collaborative to develop mechanisms to identify systemic problems
or gaps in services routinely, such as conducting focus groups with child(ren) and adult vic­
tims, batterers, domestic violence practitioners, and center staff. The issues identified may
include the lack of legal representation for adult victims, loss of custody by adult victims, or
lack of post-separation advocacy or appropriate services.
■ Develop solutions.
Encourage the community collaborative to coordinate an inter-agency meeting to develop
creative solutions to address issues related to the systemic problems or the harmful or inef­
fective practices that have been identified.
■ Provide resources.
Work with the community collaborative to provide or seek out resources to fill gaps in servic­
es and address systemic problems.

Seek to integrate the principles of the Supervised Visitation Program into the
coordinated community response to families who use the visitation center.
■ Review history of the grant program.
Provide a collaborative-wide training with the core partners on the need for and history of the
Supervised Visitation Program, including information on the post-separation needs of
child(ren) and adult victims of abuse and the tendency of batterers to continue their coercive
and controlling behavior post-separation through the use of systems and institutions.
■ Develop mission/vision statements.
Develop a mission and a vision statement for the community collaborative that are in line
with the Guiding Principles of the Supervised Visitation Program.
■ Develop a sustainability plan.
With core partners, develop a plan for sustainability and encourage the community collabora­
tive to support the plan.

36

Principle VI
Advocacy for
Child(ren) and
Adult Victims

Visitation centers should work with the community collaborative to ensure that child(ren) and adult
victims have meaningful access to services and
should actively link individuals to those services.

For purposes of this document, advocacy41 can be defined as working with child(ren) and
adult victims to understand their circumstances and experiences of violence and abuse in
order to provide accurate information about and referrals to available services that can best
meet their individual needs. Advocacy includes linking child(ren) and adult victims to trained
domestic violence service providers and other appropriate resources and supportive services.
An essential component of effective advocacy is having supportive community conditions,
community-based intervention services, policies, and resources that centralize victim safety
and hold batterers accountable. Because visitation centers are one of the few services that
interact with each member of the family, they are in a unique position to identify the needs
and gaps in visitation and exchange services, both for individuals and for the community
at large.
Advocacy has been a longstanding role and function of most programs concerned with the
safety of child(ren) and adult victims of domestic violence. Visitation and exchange services
can supplement traditional victim services by offering supervised settings in which parentchild relationships can continue safely.
Visitation centers can serve as a gateway through which needed services can be more
readily accessed by child(ren) and adult victims who may not be aware of additional services
available in the community. However, it should be understood that visitation centers do not
advocate for, or speak on behalf of, adult victims of domestic violence or serve as domestic
violence advocates within the overall scope of the visitation center. Rather, visitation centers
can work with the community collaborative to ensure that child(ren) and adult victims have
direct access to trained domestic violence advocates and culturally appropriate resources
available to assist them in securing a range of supportive services.
When visitation center staff take time to understand the issues that child(ren) and adult vic­
tims face, they can better provide accurate information about and referrals to resources. In
addition, visitation center staff that have such understanding are also more equipped to pro­
vide appropriate referrals for parents who batter to address and change their battering behav­
ior, to stop using violence, and to prevent further harm caused by domestic violence.
41

As noted in Principle V, harmful or ineffective systemic responses identified by the visitation center and the individuals who use
its services, domestic violence practitioners, the courts, and others, particularly those issues related to post-separation violence, can
be addressed through the work of the community collaborative; in this way, the center’s advocacy efforts can expand beyond
individuals and effect overall systems change.

37

Standards and Practices
Provide meaningful access to community resources to help meet each family
member’s individual needs, which may include legal, administrative, or serv­
ice-oriented resources to end or reduce post-separation violence and to meet
their other needs.
■ Develop relationships with community organizations.
In order to make meaningful referrals, develop relationships with other programs offering rel­
evant resources in the community in order to acquire an in-depth understanding of the pro­
gram, including its mission, philosophy, and services.
■ Develop an understanding of each parent’s and each child’s needs.
Strive to understand each parent’s and each child’s specific safety and other needs, which can
be identified during orientation and periodic safety check-ins, before making referrals; explain
to the parents or children how the referral agency can meet their needs.
■ Identify referral sources.
Identify appropriate referral sources to programs that prioritize the safety of child(ren) and
adult victims.
■ Explain available resources.
Explain to individuals how specific community resources or services can assist them in deal­
ing with issues identified during orientation or through periodic safety check-ins.
■ Provide meaningful referrals.
Work with adult victims to provide meaningful referrals to advocates, such as allowing adult
victims to call an advocate from the center, or calling on their behalf, if requested.

Work with domestic violence and other advocacy organizations to ensure the
visitation center is adequately addressing the safety and well-being of
child(ren) and adult victims.
■ Develop a policy on information sharing.
Develop a clear and consistently applied policy regarding sharing confidential, identifying
information with the domestic violence agency regarding individuals who use the visitation
center.
■ Facilitate meaningful access.
Develop policies and protocols with the domestic violence agency to facilitate meaningful
access to community resources for child(ren) and adult victims (e.g., have an advocate who is

38

knowledgeable about the post-separation needs of child(ren) and adult victims meet with
them at the visitation center if requested to do so).
■ Provide cross-training.
Together with the domestic violence agency, develop a cross-training program to educate the
staff of both the visitation center and the agency about domestic violence, the dynamics of
the post-separation period, supervised visitation and exchange, how to work effectively with
child(ren) and adult victims from diverse backgrounds, and the services provided by each.
■ Consult with domestic violence agencies.
Consult with the domestic violence agency in developing and implementing visitation center
polices and procedures to ensure safety and other needs of child(ren) and adult victims are
met.

Define clearly the role of the visitation center with regard to its advocacy
efforts, particularly in relation to existing domestic violence advocacy pro­
grams and services in the community.
■ Define scope.
Define the visitation center’s scope regarding advocacy (e.g., providing accurate information
about and referrals to available services that can best meet the individual needs of children,
adult victims, and batterers).
■ Articulate the visitation center’s limitations on advocacy.
Inform individuals and other programs as to which services are outside the scope of
visitation and exchange services (e.g., helping adult victims fill out a protective order and
going to court as an advocate, providing counseling related to the abuse experienced by the
victim, and providing legal counsel).

Encourage the community collaborative to support the development and
implementation of quality post-separation advocacy services in the communi­
ty where none exist.
■ Identify gaps.
Seek input from adult victims, advocates, visitation providers, and representatives from other
relevant organizations to develop an understanding of the gaps in services for child(ren) and
adult victims who have left their batterers.

39

■ Provide cross-training and outreach.
Encourage the community collaborative to make resources available through cross-training
and outreach to victim advocacy services. Such efforts can help enhance the visitation cen­
ter’s knowledge of traditional victim advocacy issues, while domestic violence agencies can
obtain insights into unique issues that arise in the area of post-separation services. In this
way, the skills and capacity of professionals in both systems can be improved.

40

APPENDICES

41
31

42
31

Appendix A: Glossary of Terms
Batterer Intervention Program
Batterer Intervention Programs (BIP) were developed to help battering parents stop their
violence in intimate relationships. The primary goal of a BIP is to help offenders
understand their socialized beliefs about male dominance; that violence and abuse are inten­
tional and a choice designed to control their intimate partner; that the effects of
abusive behavior damage the family; and that everyone has the ability to change.42 Such
programs vary widely, with most BIP curricula taking a psycho-educational approach that
focuses on beliefs and assumptions participants hold about women and relationships with
women.43 Facilitators engage men in dialogue about what they believe about men, women,
marriage, and children; critical thinking; self-reflection; and exploring alternatives to abuse.

Confidentiality
The general rule that an individual’s information will not be shared outside of the
visitation center unless the individual gives the center permission to do so.44

Cultural Competency
Cultural competency is a complex process where practitioners develop, over time, knowl­
edge, skills, and attitudes in order to work effectively with individuals who appear and may
be different from them. This process is life-long and involves continuous self-assessments
and critical thinking. It also requires that the practitioner take into account the long history
of oppression and the individual’s experiences of it in his or her life; an awareness and under­
standing of the practitioner’s own biased cultural lens; and an understanding of how power
shapes cultural differences, a practitioner’s knowledge of cultural differences, intersectionali­
ty, the ways in which information is gathered, presented, and processed, and the ways in
which practitioners use the skills they develop.45

Diversity
Diversity addresses the differences that exist in people that may affect the identification of
and the manner in which domestic violence is addressed. Some of the differences include,
but are not limited to: race, ethnicity, sexual orientation, gender, language, age, socio-eco­
nomic status, and disability. [See also Cultural Competency.]

Domestic Violence
Domestic violence, also referred to as battering, refers to physical, psychological,
42

See Minn. Program Dev., Inc., Recent Research Countering Confusion about the Duluth Model, at http://www.duluth-model.org (last
visited Nov. 6, 2006).
43
Fam. Violence Prevention Fund, Breaking the Cycle: Fathering After Violence: Curriculum Guidelines and Tools for Batterer Intervention
Programs 8 (2004) at http://endabuse.org/programs/display.php3?DocID=342 (last visited Sept. 27, 2006).
44
Jill Davies, Fam.Violence Prevention Fund, Confidentiality & Information Sharing Issues for Domestic Violence Advocates Working with
Child Protection and Juvenile Court Systems (2000).
45
Sujata Warrier, Fam. Violence Prevention Fund, Culture Handbook (Mar. 2006).

43

emotional, financial, stalking, or sexual abuse that takes place in the context of an
intimate (or prior intimate) relationship and can involve a pattern of purposeful and assaultive
behaviors that can be used to maintain control and compliance of the victim.46

Multiculturalism
Operating in a manner that accounts for cultural and lingual differences, as well as other
dimensions of diversity, among families who use center services; not excluding anyone
overtly or unintentionally because of cultural differences or related circumstances, including,
but not limited to, immigration status, religious affiliations, or ability to pay; and making
services accessible to every family needing the protected environment of visitation centers to
facilitate safe visitation and exchange of children.47

Practice
The social, psychological, and ethically sound method of procedure that promotes safe
visitation and exchanges.

Principle
The overarching philosophy and perspective that promotes safety for child(ren) and adult vic­
tims of domestic violence.

Safety Plans
Written or oral outlines of actions to be taken by a victim of domestic violence to secure
protection and support after making an assessment of the potential dangerousness of the
situation.48 They are individualized plans developed by adult victims, often in conjunction
with domestic violence advocates, to reduce the risks they and their children face and can
include safety plans for children. These plans include strategies to reduce the risk of physical
violence and other harm caused by a batterer and also include strategies to maintain basic
human needs such as housing, health care, food, child care, and education for the children.
The particulars of each plan vary to meet the unique concerns and circumstances of child(ren)
and adult victims.

Standard
A universal practice that incorporates socially and psychologically sound procedures to help
insure the safety of child(ren) and adult victims.

46

See also DALTON, DROZD & WONG, supra note 27.
Adapted from the Guiding Principles, Principle IV, supra.
48
NAT’L COUNCIL JUV. & FAM. CT. JUDGES, MODEL CODE ON DOMESTIC AND FAMILY VIOLENCE 2 (1994).
47

44

Appendix B: Supervised Visitation Program
Accounting for safety in cases of domestic violence is by no means an easy charge, but it is
the very charge that many communities representing states,49 Indian tribal governments, and
units of local government have undertaken. The following is a list of factors considered for
selection of grantees:
• The number of families that potentially could be served by the proposed visitation
programs and services;
• The extent to which the proposed services and programs serve underserved
populations;50
• The extent to which the applicant demonstrates cooperation and collaboration with
nonprofit, nongovernmental domestic violence and sexual assault entities in the
local community. The role of the nonprofit, nongovernmental program should be
meaningful and ongoing and include compensation for participation; and
• The extent to which the applicant demonstrates coordination and collaboration with
state and local court systems, including mechanisms for communication and
referral.51

Program Essentials
The purpose of the Supervised Visitation Program is to enhance safety for child(ren) and adult
victims by increasing opportunities for supervised visitation and safe exchange, by and
between custodial and non-custodial parents, in cases of domestic violence, child abuse, sex­
ual assault, dating violence, or stalking. Grantees must be grounded in the belief that domes­
tic violence is criminal behavior and that services provided should reflect an understanding of
the dynamics of domestic violence, sexual assault, child abuse, dating violence, and stalking;
the impact of domestic violence on children; and the importance of holding offenders
accountable for their actions. Following are the statutory and program requirements of the
grant.52

At a minimum, grantees must:
• Demonstrate expertise in family violence, domestic violence, and/or sexual assault,
as appropriate;
• Ensure that any fees charged to individuals for use of programs and services are
based on the income of those individuals, unless otherwise provided by court order;
49

For purposes of the Safe Havens: Supervised Visitation and Safe Exchange Grant Program (Supervised Visitation Program), a state
is defined to include all states, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands, American Samoa,
Guam and the Northern Mariana Islands. Office on Violence Against Women, United States Department of Justice, Supervised
Visitation Program, Solicitation, at http://www.usdoj.gov/ovw/fy2006svsolicitation.pdf (last visited Oct. 18, 2007).
50
“The term ‘underserved populations’… includes populations underserved because of geographic location (such as rural isolation),
underserved racial and ethnic populations, populations underserved because of special needs (such as language barriers, disabilities,
alienage status, or age), and any other population determined to be underserved by the State planning process in consultation with
the Attorney General.” Id.
51
The information in this list is highlighted on the United States Department of Justice website, supra note 49.
52
For more information on the grant requirements, including the information in the following lists, see the United States Department
of Justice website, id.

45

• Demonstrate that adequate security measures, including adequate facilities, proce­
dures, and personnel capable of preventing violence, are in place for the operation
of supervised visitation programs and services or safe visitation exchange; and
• Prescribe standards and protocols for supervised visitation or safe exchange
services.

Types of activities that grantee communities commit to undertake:
• Establish or expand supervised visitation and exchange services;
• Develop community-based consulting committees to plan and/or implement
visitation and exchange services;
• Develop and implement policies and procedures regarding security, intake, case
referral, record keeping, and confidentiality;
• Develop or enhance program services that address special needs of the target
population and are responsive to the different cultures, backgrounds, and circum­
stances of the individuals that will use these services; and
• Develop and implement effective training for project staff, volunteers, and
community partners.

Applicants are discouraged from proposing any of the activities listed below:
• Mediation, alternative dispute resolution, or family counseling as a response to
domestic violence, sexual assault, or stalking.
• Offering perpetrators the option of entering pre-trial diversion programs. Diversion
programs and alternative dispositions can send a message to victims and perpetra­
tors that abuse is not a serious crime.
• Batterer intervention programs that do not use the coercive power of the criminal
justice system to hold batterers accountable for their behavior.
• Provision of services on the condition that victims seek protection orders, counsel­
ing, or some other course of action with which they disagree.
• Programs that exclude victims and their children from receiving services based on
their age, immigration status, race, religion, sexual orientation, mental health
condition, physical health condition, disabilities, criminal record, work in the sex
industry, or the age and/or gender of their children.

46

Appendix C: Guiding Principles Contributors
Supervised Visitation Program National Steering Committee
Jacquelynne Bowman, JD
Deputy Director
Greater Boston Legal Services
Boston, Massachusetts

Betsy McAlister Groves
Director
Child Witness to Violence Project
Boston Medical Center
Boston, Massachusetts

Ulester Douglas
Director of Training
Men Stopping Violence
Decatur, Georgia

Jeremy NeVilles-Sorell
Resource Coordinator
Mending the Sacred Hoop
Duluth, Minnesota

Barbara Flory
Program Manager
Heritage House
St. Louis, Missouri

Nancy Olesen, PhD
Psychologist
San Rafael, California

Shelly La Botte, JD
California Access to Visitation Grant
Coordinator
Judicial Council of California
San Francisco, California

Julia Perilla, PhD
Associate Research Professor
Department of Psychology
Georgia State University
Atlanta, Georgia

Barbara J. Hart, JD
Legal Director
Battered Women's Justice Project
Pennsylvania Coalition Against
Domestic Violence
Harrisburg, Pennsylvania

Johnny Rice, II
President, Board of Directors
Maryland Regional Practitioners’
Network for Fathers and Families
Baltimore, Maryland
Beth Richie, PhD
Professor and Department Head
African American Studies
University of Illinois at Chicago
Chicago, Illinois

Hon. Scott Jordan, Ret.
Retired Judge
Washoe County Family Court
Second Judicial District
Reno, Nevada

47

Supervised Visitation Program National Steering Committee (Cont.)
Valya Roberts
Executive Director
Dalhousie Place
Brantford, Ontario, Canada

Hon. Patricia Walker FitzGerald
Judge
Jefferson County Family Court
Louisville, Kentucky

Michele Roche, JD
Staff Attorney
Rocky Mountain Children's Law Center
Denver, Colorado

Hon. Frances Q. F. Wong
Senior Judge
Family Court, First Judicial Circuit
Honolulu, Hawaii

Supervised Visitation Program Grantees
Leslie Landis, JD
Project Manager
Mayor's Office on Domestic Violence
City of Chicago
Chicago, Illinois

Jennifer Rose
Project Director
Safe Havens California
Demonstration Project
San Francisco, California

Tiffany Martinez
Supervised Parenting Time Program
Director
HAVEN
Pontiac, Michigan

Gail Waymire
Executive Director
Family Ties Program
Community Anti-Violence Alliance
Angola, Indiana

Joe Nullet
Executive Director
Family Nurturing Center of Florida
Jacksonville, Florida

Chandra Yoder
Supervising Social Worker
Safe Horizon
Queens Family Court
Jamaica, New York

Tracee Parker
Project Director/Center Director
City of Kent
Safe Havens Visitation Center
Kent, Washington

48

Consultants
Valli Kalei Kanuha, PhD
Consultant
Honolulu, Hawaii

Whitney Watriss
Consultant
Washington, DC

Lauren Litton, JD
I.S.P. Consulting
Norwalk, Ohio

Federal Partners
Nadine Neufville, JD
Assistant Director
United States Department of Justice
Office on Violence Against Women
Washington, DC

Krista Blakeney-Mitchell, JD
Program Specialist
United States Department of Justice
Office on Violence Against Women
Washington, DC
Michelle Dodge, JD
Program Specialist
United States Department of Justice
Office on Violence Against Women
Washington, DC

Technical Assistance Providers
Sara Blake
Project Coordinator
National Council of Juvenile and Family
Court Judges
Family Violence Department
Reno, Nevada

Jill Comcowich, JD
Program Manager
National Council of Juvenile and Family
Court Judges
Family Violence Department
Reno, Nevada

Anneliese Brown
Project Coordinator
National Council of Juvenile and Family
Court Judges
Family Violence Department
Reno, Nevada

Lonna Davis
Children’s Program Manager
Family Violence Prevention Fund
Boston, Massachusetts

49

Technical Assistance Providers (Cont.)
Maren Hansen
Project Coordinator
Praxis International
St. Paul, Minnesota

Oliver Williams, PhD
Executive Director
Institute on Domestic Violence in the
African American Community
St. Paul, Minnesota

Tammie Larsen
Training Coordinator
Praxis International
St. Paul, Minnesota
Karen Oehme, JD
Florida State University
Clearinghouse on Supervised Visitation
Tallahassee, Florida

Katheryn Yetter, JD
Attorney
National Council of Juvenile and Family
Court Judges
Family Violence Department
Reno, Nevada

*Some of the contributors have moved or

Ellen Pence, PhD
Director
Praxis International
St. Paul, Minnesota

changed positions. The information above reflects
the position they held during the development of
this document.

Daniel Saunders
Professor
University of Michigan
School of Social Work
Ann Arbor, Michigan
Maureen Sheeran
Co-Director
National Council of Juvenile and Family
Court Judges
Family Violence Department
Reno, Nevada
Julie Tilley
Managing Director
Praxis International
St. Paul, Minnesota

50

51

52

